Proceeding in the Surrogate’s Court, Kings County, under section 206-a of the Surrogate’s Court Act, to compel delivery of certain jewelry. Order striking out appellant’s demand for a jury trial, affirmed, without costs. No opinion. Order, on reargument, denying appellant’s motion to examine the petitioner before trial, affirmed, without costs. No opinion. Order denying appellant’s motion to examine the executor before trial and to require it to produce for discovery and inspection certain books, documents and jewelry, reversed on the law and the facts, with ten dollars costs and disbursements to appellant, payable out of the estate, and motion granted to the extent of directing the executor, by an officer having knowledge of the facts, to submit to an examination as to the contents of any books, papers and documents in its possession containing any information concerning appellant’s claim, and for that purpose the executor shall produce upon the examination all such books, papers and documents. The examination, to the extent herein indicated, to which we are of opinion the appel*830lant is entitled, is to proceed at a time and place to be fixed in the order to be entered hereon, which will be settled on notice. Lazansky. P. J., Hagarty, Cars-well and Adel, JJ., concur; Johnston, J., concurs for the affirmance of the two orders first enumerated but dissents as to the reversal of the third order and votes for the affirmance thereof. Settle order on notice. [176 Misc. 639.]